DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Kusters in view of Podila does not explicitly teach claim 1 limitation stopping selection of any subsequent arbitration winners for the resource until the number of available credits for the resource returns to an upper threshold, the Examiner respectfully disagrees. 

Kusters discloses an admission controller (See Kusters: Fig. 2, 216, Admissions Controller) that receives multiple I/O requests (Fig. 2, Work request 214) where each I/O request is associated with a token cost (Col. 7, Lines 55-57, “a token may represent a 16 kb I/O operation, therefore a work request 214 including a 16 kb read operation would cost a single token 208”). Kusters further discloses that the admission controller further determines if there Fig. 3, 308, Delay processing; Col. 9, Lines 1-9, “The admissions controller may delay processing the request based at least in part on a fill rate of the burst token bucket and number of tokens to be removed from the bust token bucket”). Kusters teaches an admission controller that receives I/O requests and determines if there are enough tokens to process the I/O request, but Kusters does not explicitly teach receiving multiple requests and performs arbitration on the requests. Thus, the secondary reference Podila was incorporated in the prior Office Action to disclose multiple types of arbitration schemes that can be used for a scheduling system (See Podila: Paragraph [0030], “such dynamically determined consumption cost can be used as part of any appropriate resource arbitration scheme (e.g., a) first come-first serve… d) fair share allocation”). While Applicant argues that there is no selection of subsequent arbitration winners in Kusters in view of Podila, Kusters discloses a FIFO scheduling system (See Kusters: Col. 7, Lines 36-39, “FIG. 2, a work request 214 is received at the admissions controller 216.  The work request 214 may be an I/O operation, such as a read or write operation”). Thus, since Podila discloses that a first come-first serve (i.e. FIFO) scheduling system is an arbitration system, it would have been obvious to use the FIFO arbitration scheduling system to select further work requests to process in Kusters after delaying the processing of the system in Kusters Figure 3, 308 (i.e. Delay processing the work request for determined amount of time). 

Applicant’s arguments with respect to newly amended claim 1 limitation of “after decrementing the number of available credits associated with the first resource by the first credit cost” the arbiter circuit “stop[s] the selection of any subsequent arbitration winners for the resource until the number of available credits associated with the resource reaches an upper credit threshold” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 7-9, 11, 13-16, 28, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters (US 9703602) in view of Podila (US 2012/0290725) in further view of Xiao (US 2014/0379922).

Regarding claim 1, Kusters teaches a device (Fig. 2) comprising: an arbiter circuit (Fig. 2, 216, Admissions Controller) configured to: receive a first and second (Fig. 1 114, & Fig. 2, 214, Multiple work requests) request for a resource (Fig. 2, Work request 214), wherein the resource is associated with a number of available credits (Fig. 2, Tokens), the first request associated with a first credit cost, the second request is associated with a second credit cost (Col. 7, Lines 36-45, a work request 214 is received at the admissions controller 216…The information included in the work request 214 may enable the admissions controller 216 to determine a number of tokens 208 to remove from the burst token bucket 206 and then the global work token bucket 202 and the work token bucket 204 if required), and each of the first credit cost and the second credit cost reflects a number of credits that is less than or equal to the number of available credits (Col. 6, Lines 27-30, If a steady-state workload at 100 work requests per second, uniformly distributed during each second, is applied, the refill rate and the workload arrival rate may balance each other); select, from the first and second requests (Fig. 2, 214 requests), the first request for the resource (Fig. 2, 214, Admissions controller accepts FIFO work request); after the selection of the first request as the winner (Fig. 2, FIFO winner), decrement a number of available credits associated with the resource (Fig. 2, 202/206, Token buckets) by the first credit cost (Fig. 3, 310, Remove burst work token value from burst token bucket; Col. 9, Lines 9-15, If there is sufficient capacity in the burst token bucket, the number of determined tokens may be removed from the burst token bucket 310.  The admissions controller or other system executing process 300 may then remove, from the global token bucket, the actual number of work tokens to be charged for performing the work request 314), wherein the number of available credits associated with the resource just prior to the decrementing represents at least enough available credits for the first request to be processed (Col. 7, Lines 51-54, Once the work request 214 is received by the admissions controller 216, the admissions controller 216 may determine a number N of tokens corresponding to a capacity of the data storage server required to process the request); in response to the number of available credits associated with the resource falls to a lower credit threshold (Fig. 3, 306, Sufficient capacity? -> No; Col. 9, Lines 1-9, If there is insufficient capacity, the admission controller may delay processing the work request for a determine interval of time 308), in response to the determination that the number of available credits associated with the resource falls to the lower credit threshold, stop the selection of any subsequent winners for the resource until the number of available credits associated with the resource reaches an upper credit threshold (Fig. 3, 308, Delay processing; Col. 9, Lines 1-9, The admissions controller may delay processing the request based at least in part on a fill rate of the burst token bucket and number of tokens to be removed from the bust token bucket).
Kusters teaches an admission controller that determines if there are enough tokens in a token bucket of a data storage resource to satisfy a request, and delaying processing until the tokens reach sufficient levels. Kusters does not explicitly teach arbitrating between multiple requests and waiting on the arbitration during the delay. 
Podila teaches select the first request for the resource as an arbitration winner based on one or more arbitration criteria (Paragraph 0030, such dynamically determined consumption cost can be used as part of any appropriate resource arbitration scheme (e.g., a) first come-first serve, b) priority based on specific job attributes such as amount and type of resource required, job's owner/department/project, c) the amount of time the workload item has already waited for use of the resources, d) fair share allocation); wait until the number of available credits associated with the resource reaches an upper credit threshold to select an Fig. 5, 420, Resource arbitration determination).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Podila and allow arbitration of the I/O requests of Kusters via a variety of arbitration schemes, and delay arbitration while the processing of the I/O request is delayed by the controller of Kusters. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable the use of different arbitration schemes that provide an administrator the ability to determine priority levels and service level guarantees between different customers accessing the shared memory resource (See Podila: Paragraph 0030). 
Kusters in view of Podila discloses an admissions controller that determines if there are enough tokens to process an I/O request and further delays the processing of the I/O request until there are enough tokens accumulated, whereupon the I/O request is processed by the admissions controller. Kusters does not explicitly teach that after the I/O request is processed, another determination of the number of available tokens is performed for subsequent requests. 
Xiao teaches after decrementing the number of available credits associated with the resource by the first credit cost (Fig. 10, 1020; Paragraph 0101, If the burst-mode token population meets a threshold criterion T2 (as determined in element 1018), one or more tokens may be consumed from the burst-mode bucket(s) and the work request may be accepted for execution in burst mode (element 1020)), determine whether the number of available credits associated with the resource falls to a lower credit threshold (Fig. 10, 1010, Receive next work request; Paragraph 0103, After the admission control decision is made (e.g., either the work request is accepted or rejected), the admission controller may wait for the next work request, and the operations corresponding to elements 1010 onward may be repeated); and in response to the determination of the number of available credits associated with the resource falls to the lower credit threshold (Fig. 10, 1080; Paragraph 0044, If the work target is in burst mode, and the population of the burst-mode bucket or buckets does not meet the second threshold criterion (e.g., if sufficient tokens are not found in the burst-mode buckets to accept the work request), the work request may be rejected, delayed or retried in some embodiments), stop the selection of any subsequent arbitration winners for the resource until the number of available credits associated with the resource reaches an upper credit threshold (Paragraph 0103, the work request may be rejected, delayed or retried (element 1080).  In some embodiments, depending on the refill policies in effect, one or more tokens may optionally be added to either the normal-mode bucket(s), the burst-mode bucket(s), or both, when the decision not to accept the work request is made; i.e. delayed until enough tokens available).
 It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Xiao and allow the processing of subsequent work requests after the initial request and further allow determination of whether or not there are enough tokens to perform subsequent requests or if the requests should be delayed. 
One of ordinary skill in the art would be motivated to make the modifications because Kusters already teaches delaying requests until a token threshold is reached (See Kusters: Col. 4, Lines 19-25, if the burst token bucket does not have sufficient tokens to remove the number of tokens corresponding to the received I/O request (e.g., if after removing the number of tokens the burst token bucket would have less than zero tokens or less than some threshold value) the system may delay processing the request based at least in part on a fill rate of the burst token bucket) which Xiao also teaches (Fig. 10, 1080, Delay work request; optionally refill bucket) thus both references are in the same field of endeavor and it would have been obvious to make the combination in order to loop back determination of available tokens in the FIFO system (See Xiao: Paragraph 0103), thus yielding the obvious result of being able to process multiple FIFO requests while ensuring the system is not overloaded (See Xiao: Paragraph 0003).

Regarding claim 2, Kusters in view of Podila in further view of Xiao teach the device of claim 1. Kusters teaches wherein the lower credit threshold corresponds to zero credits (Col. 6, Lines 18-26, to support a steady load of 100 work requests per second, work token bucket 104 of FIG. 1 may be configured with an initial population of 100 tokens, a maximum allowable population of 100 tokens and a minimum of zero tokens… As work requests 114 arrive, one token may be consumed for each work request; i.e. zero tokens is insufficient capacity to process the work token); and wherein the upper credit threshold corresponds to a highest cost of possible requests for the resource (Col. 6, Lines 1-10, the work token bucket 104, and the global token bucket 102 may be refilled or repopulated over time, e.g., based on configuration parameters, such as a refill rate associated with the bucket, as described below with reference to FIG. 4.  In some implementations, token refill operations may accompany, or be performed in close time proximity to, consumption operations (e.g., within a single software routine, N tokens may be consumed for admitting a request, and M tokens may be added based on the refill rate and the time elapsed since the bucket was last refilled).  Refill rates or token counts of a given work token bucket 104 and/or burst token bucket 106 may be modified by client-side components of a storage service; i.e. refill rate policy made to match highest cost of a request).

Regarding claim 4, Kusters in view of Podila in further view of Xiao teach the device of claim 1. Kusters does not explicitly teach wherein the arbiter circuit is configured to select the arbitration winner based on fair-share algorithm. 
Podila teaches wherein the one or more arbitration critera to select the arbitration winner based on fair-share algorithm (Paragraph 0030, such dynamically determined consumption cost can be used as part of any appropriate resource arbitration scheme (e.g., a) first come-first serve, b) priority based on specific job attributes such as amount and type of resource required, job's owner/department/project, c) the amount of time the workload item has already waited for use of the resources, d) fair share allocation).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Podila and allow arbitration of the I/O requests of Kusters via a variety of arbitration schemes, and delay arbitration while the processing of the I/O request is delayed by the controller of Kusters. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable the use of different arbitration schemes that provide an administrator the ability to See Podila: Paragraph 0030). 

Regarding claim 6, Kusters in view of Podila in further view of Xiao teach the device of claim 1. Kusters does not explicitly teach wherein the one or more arbitration critera to select the arbitration winner based on a priority of the first request and a priority of the second request. 
Podila teaches wherein the arbiter circuit is configured to select the arbitration winner based on a priority of the first request and a priority of the second request  (Paragraph 0030, such dynamically determined consumption cost can be used as part of any appropriate resource arbitration scheme (e.g., a) first come-first serve, b) priority based on specific job attributes such as amount and type of resource required, job's owner/department/project, c) the amount of time the workload item has already waited for use of the resources, d) fair share allocation).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Podila and allow arbitration of the I/O requests of Kusters via a variety of arbitration schemes, and delay arbitration while the processing of the I/O request is delayed by the controller of Kusters. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable the use of different arbitration schemes that provide an administrator the ability to determine priority levels and service level guarantees between different customers accessing the shared memory resource (See Podila: Paragraph 0030). 

Regarding claim 7, Kusters in view of Podila in further view of Xiao teaches the device of claim 1. Kusters further teaches wherein the first credit cost is different from the second credit cost (Col. 4, Lines 39-45, The amount of tokens charged the customer for a particular I/O request or set of I/O requests may be dynamically determined based on a variety of factors including the load on the data storage service, the level of performance allocated to the customers, the type of I/O request).

Regarding claim 8, Kusters teaches a system comprising: a first processor package (Fig. 6, 640, Computer instance; Fig. 8, 802, Client processor device); a second processor package (Col. 13, Lines 25-30, embodiments in which multiple attachments are supported, a client-side component of the different instance hosts involved (i.e., the different instance hosts at which the concurrently-attached instances are running) may exchange workload information for each of the attached instances); an external memory device (Fig. 5, 506; Col. 12, Lines 21-25, embodiments in which multiple attachments are supported, a client-side component of the different instance hosts involved (i.e., the different instance hosts at which the concurrently-attached instances are running) may exchange workload information for each of the attached instances) having a number of available credits associated therewith (Col. 4, Lines 58-61, admissions controller 116 may be a set of computer instructions or other logic configured to maintain state information corresponding to the storage server in a memory of the storage server); and a multi-core shared memory controller (MSMC) (Fig. 5, 500, Data storage service) including: a first interface connected to the first processor package (Fig. 8, 804, Network interfaces); a second interface (Col. 14, Lines 39-41, network can include any appropriate network, including an intranet, the Internet, a cellular network, a local area network, a satellite network or any other such network and/or combination thereof; i.e. combination implying multiple interfaces) connected to the second processor package (Col. 14, Lines 29-34, environment includes an electronic client device 802, which can include any appropriate device operable to send and/or receive requests, messages or information over an appropriate network 804 and, in some embodiments, convey information back to a user of the device); an external memory interface connected to the external memory device (Fig. 5, 506; Col. 11, Lines 53-55, Components of the request processing subsystem may interact with other components of the data storage service 500 (e.g., through network communications)); and an arbiter circuit (Fig. 2, 216, Admissions controller; Col. 12, Lines 10-12, the management subsystem may include an admissions controller which may update the admissions data 508, described in greater detail below) configured to: receive a first memory access request and a second memory access request (Fig. 1 114, & Fig. 2, 214, Multiple work requests) from the first processor package for the external memory device (Fig. 2, Work request 214), wherein the first memory access request is associated with a first credit cost (Col. 7, Lines 36-45, a work request 214 is received at the admissions controller 216…The information included in the work request 214 may enable the admissions controller 216 to determine a number of tokens 208 to remove from the burst token bucket 206 and then the global work token bucket 202 and the work token bucket 204 if required), the second request is associated with a second credit cost (Col. 7, Lines 36-45, a work request 214 is received at the admissions controller 216…The information included in the work request 214 may enable the admissions controller 216 to determine a number of tokens 208 to remove from the burst token bucket 206 and then the global work token bucket 202 and the work token bucket 204 if required), and each of the first credit cost and the second credit cost reflects a number of credits that is less than or equal to the number of available credits (Col. 6, Lines 27-30, If a steady-state workload at 100 work requests per second, uniformly distributed during each second, is applied, the refill rate and the workload arrival rate may balance each other); select, from the first and second memory requests (Fig. 2, 214, Multiple FIFO requests), the first request (Fig. 2, 214, Admissions controller accepts FIFO work request); after selection of the first request as the winner (Fig. 2, 214, FIFO winner), decrement a number of available credits associated with the external memory device (Fig. 2, 202/206, Token buckets) by the first credit cost (Fig. 3, 310, Remove burst work token value from burst token bucket; Col. 9, Lines 9-15, If there is sufficient capacity in the burst token bucket, the number of determined tokens may be removed from the burst token bucket 310.  The admissions controller or other system executing process 300 may then remove, from the global token bucket, the actual number of work tokens to be charged for performing the work request 314) wherein the number of available credits associated with the resource just prior to the decrementing represents at least enough available credits for the first request to be processed (Col. 7, Lines 51-54, Once the work request 214 is received by the admissions controller 216, the admissions controller 216 may determine a number N of tokens corresponding to a capacity of the data storage server required to process the request); and in response to the determination that the number of available credits associated with the external memory device falls to the lower credit threshold (Fig. 3, 306, Sufficient capacity? -> No; Col. 9, Lines 1-9, If there is insufficient capacity, the admission controller may delay processing the work request for a determine interval of time 308), stop the selection of any subsequent winners for the resource until the number of available credits associated with the resource reaches an upper credit threshold (Fig. 3, 308, Delay processing; Col. 9, Lines 1-9, The admissions controller may delay processing the request based at least in part on a fill rate of the burst token bucket and number of tokens to be removed from the bust token bucket).
Kusters teaches an admission controller that determines if there are enough tokens in a token bucket of a data storage resource to satisfy a request, and delaying processing until the tokens reach sufficient levels. Kusters does not explicitly teach arbitrating between multiple requests and waiting on the arbitration during the delay. 
Podila teaches select the first memory access request as an arbitration winner (Paragraph 0030, such dynamically determined consumption cost can be used as part of any appropriate resource arbitration scheme (e.g., a) first come-first serve, b) priority based on specific job attributes such as amount and type of resource required, job's owner/department/project, c) the amount of time the workload item has already waited for use of the resources, d) fair share allocation); wait until the number of available credits associated with the external memory device reaches an upper credit threshold to select an additional arbitration winner for the external memory device (Fig. 5, 420, Resource arbitration determination).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Podila and allow arbitration 
One of ordinary skill in the art would be motivated to make the modifications in order to enable the use of different arbitration schemes that provide an administrator the ability to determine priority levels and service level guarantees between different customers accessing the shared memory resource (See Podila: Paragraph 0030). 
Kusters in view of Podila discloses an admissions controller that determines if there are enough tokens to process an I/O request and further delays the processing of the I/O request until there are enough tokens accumulated, whereupon the I/O request is processed by the admissions controller. Kusters does not explicitly teach that after the I/O request is processed, another determination of the number of available tokens is performed for subsequent requests. 
Xiao teaches after decrementing the number of available credits associated with the resource by the first credit cost (Fig. 10, 1020; Paragraph 0101, If the burst-mode token population meets a threshold criterion T2 (as determined in element 1018), one or more tokens may be consumed from the burst-mode bucket(s) and the work request may be accepted for execution in burst mode (element 1020)), determine whether the number of available credits associated with the external memory device falls to a lower credit threshold (Fig. 10, 1010, Receive next work request; Paragraph 0103, After the admission control decision is made (e.g., either the work request is accepted or rejected), the admission controller may wait for the next work request, and the operations corresponding to elements 1010 onward may be repeated); and in response to the determination of the number of Fig. 10, 1080; Paragraph 0044, If the work target is in burst mode, and the population of the burst-mode bucket or buckets does not meet the second threshold criterion (e.g., if sufficient tokens are not found in the burst-mode buckets to accept the work request), the work request may be rejected, delayed or retried in some embodiments), stop the selection of any subsequent arbitration winners for the resource until the number of available credits associated with the resource reaches an upper credit threshold (Paragraph 0103, the work request may be rejected, delayed or retried (element 1080).  In some embodiments, depending on the refill policies in effect, one or more tokens may optionally be added to either the normal-mode bucket(s), the burst-mode bucket(s), or both, when the decision not to accept the work request is made; i.e. delayed until enough tokens available).
 It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Xiao and allow the processing of subsequent work requests after the initial request and further allow determination of whether or not there are enough tokens to perform subsequent requests or if the requests should be delayed. 
One of ordinary skill in the art would be motivated to make the modifications because Kusters already teaches delaying requests until a token threshold is reached (See Kusters: Col. 4, Lines 19-25, if the burst token bucket does not have sufficient tokens to remove the number of tokens corresponding to the received I/O request (e.g., if after removing the number of tokens the burst token bucket would have less than zero tokens or less than some threshold value) the system may delay processing the request based at least in part on a fill rate of the burst token bucket) which Xiao also teaches (Fig. 10, 1080, Delay work request; optionally refill bucket) thus both references are in the same field of endeavor and it would have been obvious to make the combination in order to loop back determination of available tokens in the FIFO system (See Xiao: Paragraph 0103), thus yielding the obvious result of being able to process multiple FIFO requests while ensuring the system is not overloaded (See Xiao: Paragraph 0003).

Regarding claim 9, Kusters in view of Podila in further view of Xiao teach the system of claim 8. Kusters teaches wherein the lower credit threshold corresponds to zero credits (Col. 6, Lines 18-26, to support a steady load of 100 work requests per second, work token bucket 104 of FIG. 1 may be configured with an initial population of 100 tokens, a maximum allowable population of 100 tokens and a minimum of zero tokens… As work requests 114 arrive, one token may be consumed for each work request; i.e. zero tokens is insufficient capacity to process the work token); and wherein the upper credit threshold corresponds to a highest cost of possible requests for the external memory device (Col. 6, Lines 1-10, the work token bucket 104, and the global token bucket 102 may be refilled or repopulated over time, e.g., based on configuration parameters, such as a refill rate associated with the bucket, as described below with reference to FIG. 4.  In some implementations, token refill operations may accompany, or be performed in close time proximity to, consumption operations (e.g., within a single software routine, N tokens may be consumed for admitting a request, and M tokens may be added based on the refill rate and the time elapsed since the bucket was last refilled).  Refill rates or token counts of a given work token bucket 104 and/or burst token bucket 106 may be modified by client-side components of a storage service; i.e. refill rate policy made to match highest cost of a request).

Regarding claim 11, Kusters in view of Podila in further view of Xiao teach the system of claim 8. Kusters does not explicitly teach wherein the arbiter circuit is configured to select the arbitration winner based on fair-share algorithm. 
Podila teaches wherein one or more arbitration criteria to select the arbitration winner based on fair-share algorithm (Paragraph 0030, such dynamically determined consumption cost can be used as part of any appropriate resource arbitration scheme (e.g., a) first come-first serve, b) priority based on specific job attributes such as amount and type of resource required, job's owner/department/project, c) the amount of time the workload item has already waited for use of the resources, d) fair share allocation).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Podila and allow arbitration of the I/O requests of Kusters via a variety of arbitration schemes, and delay arbitration while the processing of the I/O request is delayed by the controller of Kusters. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable the use of different arbitration schemes that provide an administrator the ability to determine priority levels and service level guarantees between different customers accessing the shared memory resource (See Podila: Paragraph 0030). 

Regarding claim 13, Kusters in view of Podila in further view of Xiao teach the system of claim 8. Kusters does not explicitly teach wherein the arbiter circuit is configured to select the arbitration winner based on a priority of the first memory access request and a priority of the second memory access request. 
Podila teaches wherein the one or more arbitration criteria to select the arbitration winner based on a priority of the first memory access request and a priority of the second memory access request  (Paragraph 0030, such dynamically determined consumption cost can be used as part of any appropriate resource arbitration scheme (e.g., a) first come-first serve, b) priority based on specific job attributes such as amount and type of resource required, job's owner/department/project, c) the amount of time the workload item has already waited for use of the resources, d) fair share allocation).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Podila and allow arbitration of the I/O requests of Kusters via a variety of arbitration schemes, and delay arbitration while the processing of the I/O request is delayed by the controller of Kusters. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable the use of different arbitration schemes that provide an administrator the ability to determine priority levels and service level guarantees between different customers accessing the shared memory resource (See Podila: Paragraph 0030). 

Regarding claim 14, Kusters in view of Podila in further view of Xiao teaches the system of claim 8. Kusters further teaches wherein the first credit cost is different from the second Col. 4, Lines 39-45, The amount of tokens charged the customer for a particular I/O request or set of I/O requests may be dynamically determined based on a variety of factors including the load on the data storage service, the level of performance allocated to the customers, the type of I/O request).

Regarding claim 15, Kusters teaches a method (Fig. 2) comprising: receiving a first and second (Fig. 1 114, & Fig. 2, 214, Multiple work requests) requests for a resource (Fig. 2, Work request 214), the first request is associated with a first credit cost (Col. 7, Lines 36-45, a work request 214 is received at the admissions controller 216…The information included in the work request 214 may enable the admissions controller 216 to determine a number of tokens 208 to remove from the burst token bucket 206 and then the global work token bucket 202 and the work token bucket 204 if required), the second request is associated with a second credit cost (Col. 7, Lines 36-45, a work request 214 is received at the admissions controller 216…The information included in the work request 214 may enable the admissions controller 216 to determine a number of tokens 208 to remove from the burst token bucket 206 and then the global work token bucket 202 and the work token bucket 204 if required), and each of the first credit cost and the second credit cost reflects a number of credits that is less than or equal to the number of available credits (Col. 6, Lines 27-30, If a steady-state workload at 100 work requests per second, uniformly distributed during each second, is applied, the refill rate and the workload arrival rate may balance each other); selecting, from the first and second requests (Fig. 2, 214, Multiple requests), the first request for the resource (Fig. 2, 214, Admissions controller accepts FIFO work request); after selecting the first request as the Fig. 2, 214, FIFO winner), decrementing a number of available credits associated with the resource (Fig. 2, 202/206, Token buckets) by the first credit cost (Fig. 3, 310, Remove burst work token value from burst token bucket; Col. 9, Lines 9-15, If there is sufficient capacity in the burst token bucket, the number of determined tokens may be removed from the burst token bucket 310.  The admissions controller or other system executing process 300 may then remove, from the global token bucket, the actual number of work tokens to be charged for performing the work request 314), wherein the number of available credits associated with the resource just prior to the decrementing represents at least enough available credits for the first request to be processed (Col. 7, Lines 51-54, Once the work request 214 is received by the admissions controller 216, the admissions controller 216 may determine a number N of tokens corresponding to a capacity of the data storage server required to process the request); and in response to the number of available credits associated with the resource falling to a lower credit threshold (Fig. 3, 306, Sufficient capacity? -> No; Col. 9, Lines 1-9, If there is insufficient capacity, the admission controller may delay processing the work request for a determine interval of time 308), stop the selection of any subsequent winners for the resource until the number of available credits associated with the resource reaches an upper credit threshold (Fig. 3, 308, Delay processing; Col. 9, Lines 1-9, The admissions controller may delay processing the request based at least in part on a fill rate of the burst token bucket and number of tokens to be removed from the bust token bucket).
Kusters teaches an admission controller that determines if there are enough tokens in a token bucket of a data storage resource to satisfy a request, and delaying processing until the 
Podila teaches selecting the first request for the resource as an arbitration winner based on one or more arbitration criteria (Paragraph 0030, such dynamically determined consumption cost can be used as part of any appropriate resource arbitration scheme (e.g., a) first come-first serve, b) priority based on specific job attributes such as amount and type of resource required, job's owner/department/project, c) the amount of time the workload item has already waited for use of the resources, d) fair share allocation); waiting until the number of available credits associated with the resource reaches an upper credit threshold to select an additional arbitration winner for the resource (Fig. 5, 420, Resource arbitration determination).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Podila and allow arbitration of the I/O requests of Kusters via a variety of arbitration schemes, and delay arbitration while the processing of the I/O request is delayed by the controller of Kusters. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable the use of different arbitration schemes that provide an administrator the ability to determine priority levels and service level guarantees between different customers accessing the shared memory resource (See Podila: Paragraph 0030). 
Kusters in view of Podila discloses an admissions controller that determines if there are enough tokens to process an I/O request and further delays the processing of the I/O request until there are enough tokens accumulated, whereupon the I/O request is processed by the 
Xiao teaches after decrementing the number of available credits associated with the resource by the first credit cost (Fig. 10, 1020; Paragraph 0101, If the burst-mode token population meets a threshold criterion T2 (as determined in element 1018), one or more tokens may be consumed from the burst-mode bucket(s) and the work request may be accepted for execution in burst mode (element 1020)), determine whether the number of available credits associated with the resource falls to a lower credit threshold (Fig. 10, 1010, Receive next work request; Paragraph 0103, After the admission control decision is made (e.g., either the work request is accepted or rejected), the admission controller may wait for the next work request, and the operations corresponding to elements 1010 onward may be repeated); and in response to the determination of the number of available credits associated with the resource falls to the lower credit threshold (Fig. 10, 1080; Paragraph 0044, If the work target is in burst mode, and the population of the burst-mode bucket or buckets does not meet the second threshold criterion (e.g., if sufficient tokens are not found in the burst-mode buckets to accept the work request), the work request may be rejected, delayed or retried in some embodiments), stop the selection of any subsequent arbitration winners for the resource until the number of available credits associated with the resource reaches an upper credit threshold (Paragraph 0103, the work request may be rejected, delayed or retried (element 1080).  In some embodiments, depending on the refill policies in effect, one or more tokens may optionally be added to either the normal-mode bucket(s), the burst-mode bucket(s), or both, when the decision not to accept the work request is made; i.e. delayed until enough tokens available).
 It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Xiao and allow the processing of subsequent work requests after the initial request and further allow determination of whether or not there are enough tokens to perform subsequent requests or if the requests should be delayed. 
One of ordinary skill in the art would be motivated to make the modifications because Kusters already teaches delaying requests until a token threshold is reached (See Kusters: Col. 4, Lines 19-25, if the burst token bucket does not have sufficient tokens to remove the number of tokens corresponding to the received I/O request (e.g., if after removing the number of tokens the burst token bucket would have less than zero tokens or less than some threshold value) the system may delay processing the request based at least in part on a fill rate of the burst token bucket) which Xiao also teaches (Fig. 10, 1080, Delay work request; optionally refill bucket) thus both references are in the same field of endeavor and it would have been obvious to make the combination in order to loop back determination of available tokens in the FIFO system (See Xiao: Paragraph 0103), thus yielding the obvious result of being able to process multiple FIFO requests while ensuring the system is not overloaded (See Xiao: Paragraph 0003).

Regarding claim 16, Kusters in view of Podila in further view of Xiao teach the method of claim 15. Kusters teaches wherein the lower credit threshold corresponds to zero credits (Col. 6, Lines 18-26, to support a steady load of 100 work requests per second, work token bucket 104 of FIG. 1 may be configured with an initial population of 100 tokens, a maximum allowable population of 100 tokens and a minimum of zero tokens… As work requests 114 arrive, one token may be consumed for each work request; i.e. zero tokens is insufficient capacity to process the work token); and wherein the upper credit threshold corresponds to a highest cost of possible requests for the resource (Col. 6, Lines 1-10, the work token bucket 104, and the global token bucket 102 may be refilled or repopulated over time, e.g., based on configuration parameters, such as a refill rate associated with the bucket, as described below with reference to FIG. 4.  In some implementations, token refill operations may accompany, or be performed in close time proximity to, consumption operations (e.g., within a single software routine, N tokens may be consumed for admitting a request, and M tokens may be added based on the refill rate and the time elapsed since the bucket was last refilled).  Refill rates or token counts of a given work token bucket 104 and/or burst token bucket 106 may be modified by client-side components of a storage service; i.e. refill rate policy made to match highest cost of a request).

Regarding claim 18, Kusters in view of Podila in further view of Xiao teach the method of claim 15. Kusters does not explicitly teach wherein the arbiter circuit is configured to select the arbitration winner based on fair-share algorithm. 
Podila teaches wherein the one or more arbitration criteria is based on a round-robin algorithm (Paragraph 0030, such dynamically determined consumption cost can be used as part of any appropriate resource arbitration scheme (e.g., a) first come-first serve, b) priority based on specific job attributes such as amount and type of resource required, job's owner/department/project, c) the amount of time the workload item has already waited for use of the resources, d) fair share allocation).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Podila and allow arbitration of the I/O requests of Kusters via a variety of arbitration schemes, and delay arbitration while the processing of the I/O request is delayed by the controller of Kusters. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable the use of different arbitration schemes that provide an administrator the ability to determine priority levels and service level guarantees between different customers accessing the shared memory resource (See Podila: Paragraph 0030). 

Regarding claim 20, Kusters in view of Podila in further view of Xiao teaches the method of claim 15. Kusters further teaches wherein the first credit cost is different from the second credit cost (Col. 4, Lines 39-45, The amount of tokens charged the customer for a particular I/O request or set of I/O requests may be dynamically determined based on a variety of factors including the load on the data storage service, the level of performance allocated to the customers, the type of I/O request).

Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters (US 9703602) in view of Podila (US 2012/0290725) in further view of Xiao (US 2014/0379922) in further view of Subramanian (US 2007/0038791).

Regarding claim 3, Kusters in view of Podila in further view of Xiao teach the device of claim 1. Kusters does not explicitly teach a buffer and a credit cost associated with the fill level of the buffer. 
Subramanian teaches wherein the first credit cost corresponds to an amount of space in queue of the resource consumed by the first request (Paragraph 0045, a credit-based system may be used in which each buffer is represented by a credit for the corresponding transaction type.  The arbiter control circuit 36 may track the available credits (e.g. using one or more registers 40 in FIG. 2)… The arbiter control circuit 36 may prevent the selection of a request if the credit that would be consumed by that request is not available).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Subramanian and have a buffer to queue the requests and the credit cost be associated with the space left in a buffer for the resource of Kusters. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable the storage of multiple work requests to enhance system efficiency and further preventing a target buffer from overflowing, thus preventing system errors (See Subramanian: Paragraph 0045).

Regarding claim 5, Kusters in view of Podila in further view of Xiao teach the device of claim 1. Kusters does not explicitly teach wherein the arbiter circuit is configured to select the arbitration winner based on a round-robin algorithm. 
Paragraph 0034, arbitration schemes may include round-robin, priority weighted round-robin, combinations of round-robin and priority schemes, etc). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Subramanian and have a round-robin arbitration scheme between the work requests of Kusters. 
One of ordinary skill in the art would be motivated to make the modifications in order to provide different arbitration schemes that can ensure a user-specified priority between the different customer work requests of Kusters (See Subramanian: Paragraph 0034/0035).

Regarding claim 10, Kusters in view of Podila in further view of Xiao teach the system of claim 8. Kusters does not explicitly teach wherein the first credit cost corresponds to an amount of space in queue of the external memory device consumed by the first request. 
Subramanian teaches wherein the first credit cost corresponds to an amount of space in queue of the external memory device consumed by the first request (Paragraph 0045, a credit-based system may be used in which each buffer is represented by a credit for the corresponding transaction type.  The arbiter control circuit 36 may track the available credits (e.g. using one or more registers 40 in FIG. 2)… The arbiter control circuit 36 may prevent the selection of a request if the credit that would be consumed by that request is not available).

One of ordinary skill in the art would be motivated to make the modifications in order to prevent a target buffer from overflowing, thus preventing system errors (See Subramanian: Paragraph 0045).

Regarding claim 12, Kusters in view of Podila in further view of Xiao teach the system of claim 8. Kusters does not explicitly teach wherein the arbiter circuit is configured to select the arbitration winner based on a round-robin algorithm. 
Subramanian teaches wherein the arbiter circuit is configured to select the arbitration winner based on a round-robin algorithm (Paragraph 0034, arbitration schemes may include round-robin, priority weighted round-robin, combinations of round-robin and priority schemes, etc). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Subramanian and have a round-robin arbitration scheme between the work requests of Kusters. 
One of ordinary skill in the art would be motivated to make the modifications in order to provide different arbitration schemes that can ensure a user-specified priority between the different customer work requests of Kusters (See Subramanian: Paragraph 0034/0035).

Regarding claim 17, Kusters in view of Podila in further view of Xiao teach the method of claim 15. Kusters does not explicitly teach wherein the first credit cost corresponds to an amount of space in queue of the resource consumed by the first request. 
Subramanian teaches wherein the first credit cost corresponds to an amount of space in queue of the resource consumed by the first request (Paragraph 0045, a credit-based system may be used in which each buffer is represented by a credit for the corresponding transaction type.  The arbiter control circuit 36 may track the available credits (e.g. using one or more registers 40 in FIG. 2)… The arbiter control circuit 36 may prevent the selection of a request if the credit that would be consumed by that request is not available).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Subramanian and have a buffer to queue the requests and the credit cost be associated with the space left in a buffer for the resource of Kusters. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable the storage of multiple work requests to enhance system efficiency and further preventing a target buffer from overflowing, thus preventing system errors (See Subramanian: Paragraph 0045).

Regarding claim 19, Kusters in view of Podila in further view of Xiao teach the method of claim 15. Kusters does not explicitly teach wherein the arbiter circuit is configured to select the arbitration winner based on a round-robin algorithm. 
Paragraph 0034, arbitration schemes may include round-robin, priority weighted round-robin, combinations of round-robin and priority schemes, etc). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the Kusters to incorporate the teachings of Subramanian and have a round-robin arbitration scheme between the work requests of Kusters. 
One of ordinary skill in the art would be motivated to make the modifications in order to provide different arbitration schemes that can ensure a user-specified priority between the different customer work requests of Kusters (See Subramanian: Paragraph 0034/0035).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185